WISS, Judge
(concurring in part and dissenting in part):
I fully agree with the majority opinion except as to Issue I and Issue IV. As to the latter, I agree except insofar as the majority purports to limit the long-standing test in this Court for when an accused is a “suspect” for purposes of Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b). I will address these two areas of disagreement in reverse order.
WHO IS A SUSPECT?
“The test to determine if a person is a suspect is whether, considering all facts and circumstances at the time of the interview, the government interrogator believed or reasonably should have believed that the one interrogated committed an offense.” United States v. Morris, 13 MJ 297, 298 (CMA 1982) (footnote omitted; emphasis added), citing United States v. Anglin, 18 USCMA 520, 523-24, 40 CMR 232, 235-36 (1969). See United States v. Kendig, 36 MJ 291, 294 (CMA 1993); United States v. Ravenel, 26 MJ 344, 346 (CMA 1988). Accord United States v. Davis, 36 MJ 337, 340, 129 L.Ed.2d 362 (CMA 1993), aff'd on other grounds, — U.S. -, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994); United States v. Schake, 30 MJ 314, 317 (CMA 1990).
The majority acknowledges this test while quoting from Davis, 41 MJ at 161, but then it inexplicably edits out from it the first half of what the emphasized language above would seem clearly to reflect to be alternative subjective and objective tests. Judge Crawford writes: “The test to be applied is an objective test asking whether a reasonable person should consider appellant to be a suspect under the totality of the circumstances. United States v. Leiffer, 13 MJ 337, 343 (CMA 1982).” 41 MJ at 161 (emphasis added). Leiffer did in fact “apply an objective standard to this situation,” 13 MJ at 343, but it did so only after pointing out that the interrogator had steadfastly maintained that he had not “consider[ed] the accused a ‘suspect’” — that is, only after first focusing on and eliminating the subjective alternative for finding that the accused had been a suspect entitled to his rights’ advisement.
This might appear to be an inadvertent stumble by the majority, rather than reflective of an intent substantively to modify the test followed by this Court for decades, except for the majority’s footnote 3. That footnote, however, is unsatisfactory by way of explaining the majority’s marked departure from our precedent (even though, under the circumstances of this case, it is gratuitous dicta). It offers no analysis at all, and none of the “many areas” that the majority indicates has been addressed by the Supreme Court involves the question of what constitutes a suspect. In light of the discussion in Chief Judge Sullivan’s separate opinion, this matter deserves full plenary consideration by this Court, not mere naked pronouncement.
*165DEFENSE OF INABILITY
A Was it raised?
The majority opinion points out:
The sanity board commenced on December 3, 1990, and “concluded that at the time of the ... offense” appellant “was suffering from an adjustment disorder with mixed emotional features ... of depression and ... profound anxiety” rendering him unable to obey the order to deploy. The board determined that the disorder was brought about by the following combination of stress factors: appellant’s child having been diagnosed with [paralyzing] infantile rheumatoid arthritis early in 1990, a note from the IRS in April 1990, his father-in-law having been diagnosed with terminal cancer early the same year, and appellant’s order to deploy____
41 MJ at 153.
In sum and substance, that is the basis of appellant’s claim in this Court that the military judge erred by not instructing sua sponte on the affirmative defense of inability. To be clear, that defense is articulated in RCM 916(i), Manual for Courts-Martial, United States, 1984, as follows: “It is a defense to refusal or failure to perform a duty that the accused was, through no fault of the accused, not physically or financially able to perform the duty.” (Emphasis added.) See United States v. Williams, 21 MJ 360, 362 (CMA 1986). The sanity board’s report raises two apparent possibilities which should be measured against the defined perimeter of this defense.
First, the board’s conclusion might be inferred to suggest that appellant’s adjustment disorder mixed with depression and profound anxiety “render[ed] him unable” in a physical sense “to obey the order to deploy.” Under this construction, it might be expected that the more pressure appellant felt to deploy under his circumstances and the closer the point of deployment became, the more he physically would respond with rigidity — not unlike a phobic person responding in escalating degree the closer he comes to encountering the object of his phobia, until ultimately the point of physical paralysis or breakdown arrives.
Second, the board’s conclusion might be inferred to suggest that his inability to obey was so-called inability in a more generic, daily-life sense — as in, “I am unable to comply with your request because it would cost me a lot of money.” Such an “inability” more accurately is a markedly distasteful choice, as opposed to a true obstacle.
If the board meant only the latter, its report would not seem to raise the defense of inability. Undoubtedly, appellant’s personal life made deployment at that time an exceedingly difficult duty that would impose significant personal and family hardship. Such pain is humanly understandable, but it is not an available legal defense to a valid military order.
If the board meant the former, however, its report would seem to raise a viable defense of inability. In other words, appellant was physically unable to obey the order to deploy for a reason that was no fault of his own, viz., his “adjustment disorder with mixed emotional features ... of depression and ... profound anxiety.”1 While not nec*166essarily the construction that must be given the board’s report, it certainly is at least as equally plausible as the other; and “[a]ny doubt” whether evidence reasonably raises an affirmative defense requiring instruction sua sponte, “ ‘should be resolved in favor of the accused.’ United States v. Steinruck, 11 MJ 322, 324 (CMA 1981).” United States v. McMonagle, 38 MJ 53, 58 (CMA 1993).
B. Was inability subsumed within other instructions?
The majority
hold[s] that under the facts of this case where lack of mental responsibility is asserted as a defense to disobedience of an order and the defense of physical inability is inextricably tied to the defense of lack of mental responsibility, an instruction on lack of mental responsibility precludes the necessity of an instruction on physical inability.
41 MJ at 155. To appreciate the flaws in this conclusion, it must be understood precisely what constitutes “the defense of lack of mental responsibility” and what constitutes “the defense of physical inability” that allegedly is caused by a psychological condition, especially in the context of this case.
RCM 916(k)(1) (Change 3) defines the former defense as one where, “at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of his or her acts.” (Emphasis added.) RCM 916(i) defines the latter defense as one where an accused “refus[es] or fail[s] to perform a duty that the accused was, through no fault of the accused, not physically or financially able to perform. ...” (Emphasis added.) The only requirements of the inability are that it not be through fault of the accused and that it must render him physically or financially unable to perform. Where the claimed cause of the physical inability, as here, is some psychological problem, there is no basis in law or logic to require that that psychological problem must rise to the level of a “severe mental disease or defect.” See Art. 50a(a), UCMJ, 10 USC § 850a(a). Neither is there any basis in law or logic to require that the psychological problem render the accused “unable to appreciate the nature and quality or the wrongfulness of the acts” — Art. 50a(a);2 all that is required is that the problem render the accused physically unable to perform.
In the context of this ease, a sanity board reported that, due to an adjustment disorder with mixed emotional features of depression and profound anxiety, appellant was rendered unable to obey the order to deploy. Most surely, the psychological difficulties thus described do not amount to a “severe mental disease or defect”; equally surely, it did not render him “unable to appreciate the nature and quality or the wrongfulness of the acts.” Yet, it might well have been found, under proper instruction, to have caused a physical inability to obey.
Accordingly, I cannot agree with the majority that “an instruction on lack of mental responsibility precludes the necessity for an instruction on physical inability.” 41 MJ at *167155. As the majority recognizes, “Appellant’s trial strategy beginning with voir dire was to prove that appellant was unable to obey the order to deploy because he was suffering from anxiety and depression[,]” 41 MJ at 15B, not to prove that appellant was insane. Thus, quite apart from whether he satisfied the very strict requirements of ROM 916(k)(l), appellant was entitled to have the members decide from the evidence whether in fact his psychological problems identified by the sanity board were such that he was rendered physically unable to obey the order to deploy. I would give him that opportunity in a rehearing.

. A couple of comments are appropriate here in response to the majority’s implied limitations on the availability of this defense under circumstances like these. 41 MJ at 154.
First, the fact that expert witnesses did not agree with each other on the facts of this case is not relevant. An accused is entitled to an instruction on any defense reasonably raised by the evidence — -it does not have to be compellingly persuasive or uncontradicted.
Second, it is not relevant, either, that the experts agreed that appellant did not suffer a psychosis or mental illness and that no issue was raised of mental responsibility within the meaning of RCM 916(k), Manual for Courts-Martial, United States, 1984 (Change 3). Nothing in RCM 916(i) fairly imposes the very strict limits of mental responsibility under RCM 916(k). All that must be shown is that an accused is physically unable to obey an order, through no fault of his own; it is not outside the boundary of a fair reading of that rule that the “fault” could be a mental or emotional condition that is not a "severe mental disease or defect," Art. 50a(a), Uniform Code of Military Justice, 10 USC § 850a(a), and, thus, does not rise to the level of lack of mental responsibility under the definition of RCM 916(k).
Finally, there is no basis in RCM 916(i) for limiting physical inability that is caused by some *166psychological condition to a condition that is "combat induced." While the majority opinion in United States v. Latsis, 5 USCMA 596, 601, 18 CMR 220, 225 (1955), did refer to "physical inability resulting from a combat-precipitated psychiatric disorder,” that simply was the fact of that case; nothing in that opinion fairly can be read to limit the psychological trigger of the physical inability to one resulting from combat.


. Actually, the military judge did not instruct on lack of mental responsibility but, instead, on partial lack of mental responsibility. Specifically, pointing to evidence questioning "whether [appellant] knowingly understood what behavior was expected of him,” the military judge instructed: "If the accused, because of his condition, wasn’t able to understand the words spoken by Captain Andersen, then you must find him not guilty of the offense if his belief was reasonable given his state of mind.” But cf. RCM 916(k)(2) (Change 3) ("A mental condition not amounting to a lack of mental responsibility under subsection (k)(l) of this rule is not a defense, nor is evidence of such a mental condition admissible as to whether the accused entertained a state of mind necessary to be proven as an element of the offense.”). Of course, it is not appellant's ability to understand the order to deploy which is at the focus of the defense of inability; rather, it is his ability to obey.